DETAILED ACTION
The following non-final Office action is in response to Applicant’s amendment filed on 12/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 3 and 11 are canceled without prejudice or disclaimer of the subject matter contained therein. Claims 1, 4-9, and 12-15 are pending in the present application, of which claims 1, 9 and 15 are independent. Claims 1, 4-6, 8, 9, and 12-15 are amended by the present response.

Priority
Acknowledgment is made of the applicant's claim for benefit of Japanese Patent Application No. JP2018-116523 062, filed on 6/19/2018 and Japanese Patent Application No. JP2019-082256, filed on 4/23/2019. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Response to Amendments/Arguments
Applicant’s arguments received on 12/06/2021 regarding the 101 rejection have been fully considered but they are not persuasive.  Applicant argues the scheduler device which identifies and updates scheduling information for attendees including the connection information improves the scheduling service and therefore integrate the abstract idea into a practical application.  Examiner respectfully disagrees.  Providing content for a meeting to meeting attendees is an abstract idea as discussed in the previous Office action.  The scheduler device is a computer element recited at a high level of generality and invoked in its ordinary capacity for organizing, updating and transmitting data.  Applicant’s specification at 0062 refers to the scheduler device as a computer or a computer system.  Per the decision in Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359),
Applicant’s arguments received on 12/06/2021 regarding the 103 rejection are directed to the amended features of the independent claims.  An updated rejection is provided below to address the amendment with newly cited art Leung US 9,870,554.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9 and 12-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).  
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 (and independent claims 9 and 15 which recite similar limitations), recites an abstract based on evaluation of the following limitations: 
 
An information processing system comprising: 
a scheduler device that provides a scheduling service, and 
an information processing device, wherein the information processing device includes 

a memory that includes instructions, which when executed, cause the processor to execute the following steps: 
acquiring, from the scheduler device, information on reservation of a meeting, wherein the information on the reservation of the meeting includes identifiers of attendees of the reserved meeting; 
in response to the acquisition of the information on the reservation of the meeting, generating shared content to be shared and used by the attendees of the reserved meeting, dedicated content dedicated for each attendee from among the attendees of the reserved meeting, and management information that associates, for each attendee from among the attendees of the reserved meeting, the identifier of the attendee, the shared content and the dedicated content; and
based on the management information, sending, on a per attendee of the reserved meeting basis, connection information including the identifier of the attendee to the scheduler device, wherein the connection information is for accessing the dedicated content dedicated for the attendee and the shared content,
wherein, in response to receiving the connection information, the scheduler device identifies, for each attendee from among the attendees of the reserved meeting, schedule information for the attendee based on the identifier of the attendee, and the scheduler device updates, for each attendee from among the attendees of the reserved meeting, the schedule information for the attendee so that the connection information for accessing the dedicated content dedicated for the attendee and the shared content is included in the schedule information for the attendee.

	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, provide content for a meeting to meeting attendees, which is a means of managing interactions between people.  If a claim limitation, under its 
These steps, as a whole and as drafted, are also processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two of the subject matter eligibility test, the judicial exception is not integrated into a practical application.  In particular, claim 15 recites a single additional element of an information processing device and claim 9 recites an information processing device comprising a processor and a memory while the additional elements in claim 1 include an information processing system, a scheduler device, an information processing device with a processor and a memory.  These computer elements are all recited in the claims, and described in the specification, at a high-level of generality (i.e., as generic computer elements performing generic computer functions of collecting, identifying, updating, sending, receiving data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component (see Fig. 1 and paragraphs 48-51, 75-82, and 317, as published US 2019/0385127 A1…also see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application 
Regarding Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to computer components amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the sending connection information by a processor (i.e., transmitting data) at a high level of generality is considered well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving and transmitting data over a network and specifically decisions of Symantec, TLI Communications, and OIP Techs).    
The dependent claims add to the judicial exception by adding further steps to the abstract idea such as generating boards (claims 4 and 12), generating and sending a meeting reservation number (claims 5 and 13), and deleting personal content after the meeting ends (claims 6 and 14).  The dependent claims also further define various claim elements such as that connection information for the meeting is a URL (claim 7) and means for sending the meeting notification such as via e-mail (claim 8).  Similar to the conclusion above about computer components recited at a high level of generality, the use of a URL and e-mail do not provide meaningful limitations to integrate the abstract idea into a practical application nor do they represent an inventive concept as similar concepts of electronically sending information have been found by the courts to be well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding Symantec, TLI Communications, and OIP Techs).  Similarly, appending a processor to the dependent claims does not fulfill the requirements of integrating an abstract idea into a practical application or demonstrate an inventive concept for reasons discussed above regarding recitation of general computer components at a high level of generality.  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 5-9 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Berg et al. (US 2012/0150577) in view of Rangan et al. (US 2017/0039527) and further in view of Leung et al US 9,870,554 (hereinafter “Leung”).  

With respect to claim 1, Berg teaches an information processing system comprising:
a scheduler device that provides a scheduling service (paragraph 0032 – meeting scheduling service; paragraphs 0105, 0106); and
an information processing device, wherein the information processing device includes a processor (paragraphs 0105, 0106): and
a memory that includes instructions (paragraphs 0105, 0106), which when executed, cause the processor to execute the following steps:
acquiring, from the scheduler device, information on reservation of a meeting, wherein the information on the reservation of the meeting includes identifiers of attendees of the reserved meeting (paragraphs 0032-0036; 0032 - invitees 0100 - request);
in response to the acquisition of the information on the reservation of the meeting, generating shared content to be shared and used by the attendees of the reserved meeting… (Fig. 5, paragraphs 0035-0037, 0039, 0049-0050, 0101-0102 – documents/content for meeting). 
Berg fails to specifically teach generating dedicated content dedicated for each attendee from among the attendees of the reserved meeting, and management information that associates, for each attendee from among the attendees of the reserved meeting, the identifier of the attendee, the shared content and the dedicated content and based on the management information, sending, on a per attendee of the reserved meeting basis, connection information including the identifier of the attendee to the scheduler device, wherein the connection information is for accessing the dedicated personal content dedicated for the attendee and the shared content.  However, in analogous art, Rangan teaches a ranking and scoring of meetings in which the system includes a content analytics engine that generates content to be shared as well as tailored content for each user (dedicated content) based on their role (management information) (paragraph 0039, 0042, 0043, 0077 – in assisting attendees getting ready for a meeting, generate a curated information packet of the most relevant content for each individual attendee).  In addition, Rangan also teaches the ability to notify users of new content (paragraph 0047 – notification at users’ devices that new curated content for them is available; paragraph 0105 – delivery to mobile device).  Therefore, it would have been KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).
Berg and Rangan do not teach wherein, in response to receiving the connection information, the scheduler device identifies, for each attendee from among the attendees of the reserved meeting, schedule information for the attendee based on the identifier of the attendee, and the scheduler device updates, for each attendee from among the attendees of the reserved meeting, the schedule information for the attendee so that the connection information for accessing the dedicated content dedicated for the attendee and the shared content is included in the schedule information for the attendee.  However, Leung 

	With respect to claim 9 (independent), which substantially repeats the subject matter of claim 1 above, the same art and rationale as applied in the rejection of claim 1 is also applicable to claim 9.

With respect to claim 15 (independent), which substantially repeats the subject matter of claim 1 above, the same art and rationale as applied in the rejection of claim 1 is also applicable to claim 15.

Concerning claim 5, Berg in view Rangan and Leung teaches the elements of claim 1 from which this claim depends including the information processing system and Berg further teaches wherein the steps executed by the processor further include generating a meeting reservation number for starting the reserved meeting, and including the meeting reservation number in the connection information (paragraphs 32-35, 49, 92).

Claim 13 recites similar limitations to claim 5 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 5.

Concerning claim 6, Berg in view Rangan and Leung teaches the elements of claim 1 from which this claim depends including the information processing system and Berg further teaches wherein the steps executed by the processor further include, after the meeting ends deleting dedicated content that has not been used in the meeting (paragraph 84, where deleting the meeting content includes deleting personal content that has not been used in the meeting).

Claim 14 recites similar limitations to claim 6 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 6.

Concerning claim 7, Berg in view Rangan and Leung teaches the elements of claim 1 from which this claim depends including the information processing system and Berg further teaches wherein the connection information for accessing the shared content is a URL common to a plurality of terminal devices of attendees of the reserved meeting (paragraph 37, where the link to one or more shared files is equivalent to a URL). Berg does not specifically teach wherein the connection information for accessing the dedicated content is a URL defined on the per attendee of the reserved meeting basis.  However, Rangan teaches, as shown above in the rejection of claim 1, the curated dedicated content per attendee of the reserved meeting.  Rangan also teaches the ability to notify users of new curated content including proactively before a meeting (paragraph 0047 – notification at users’ devices that new curated content for them is available; paragraph 0105 – delivery to mobile device; 0106 - proactively deliver).  Rangan also teaches user interface links (interpreted as equivalent to a URL) provided that allow access to curated content for the user (paragraphs 0132-0135, Figs. 16A-D).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the linking to access shared content for a meeting taught by Berg to further include linking to access curated personalized content for a meeting taught by Rangan because as suggested by Rangan automatically and proactively gathering such curated content and delivering the right information at the right time helps relieve the stress of the user getting ready for the meeting (paragraph 0043, 0106).  Also, such access to curated information taught by Rangan helps ensure productive meetings by delivering relevant and pertinent information to meeting attendees.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).

Concerning claim 8, Berg in view Rangan and Leung teaches the elements of claim 1 from which this claim depends including the information processing system and Berg further teaches wherein the sending sends the connection information, to the scheduler device, through one of: the scheduling service (paragraph 17, meeting scheduling service 108), e-mail transmission (paragraph 17), and use of a message service.

Claims 4 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Berg et al. (US 2012/0150577) in view of Rangan et al. (US 2017/0039527) in further view of Leung et al US 9,870,554 (hereinafter “Leung”) and in further view of Shepherd et al. (US 2015/0149929).  

Concerning claim 4, while Berg in view Rangan and Leung teaches the elements of claim 1 from which this claim depends including the information processing system, they do not specifically teach wherein the steps executed by the processor further include generating a shared board corresponding to the reservation, and generating personal boards corresponding to the number of attendees.  In the analogous art of managing virtual collaboration, Shepherd teaches generating a shared board corresponding to the reservation, and generating personal boards corresponding to the number of attendees (Fig. 4, and paragraph 92 - whiteboard, where the public portion 405 is the shared board and the private portion 406 is the personal board).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).

Claim 12 recites similar limitations to claim 4 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mason US 2015/0081734 A1 Information sharing between a host and an audience.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683